 

Exhibit 10.1

 

COOPERATION AGREEMENT

 

This AGREEMENT, dated as of March 19, 2018 (this “Agreement”), is made and
entered into by EVINE Live Inc., a Minnesota corporation (the “Company”), and
each of the persons set forth on the signature page hereto (each, an “Investor”
and collectively, the “Investors” or, together with their respective Affiliates
and Associates, the “Investor Group”), which persons presently are or may be
deemed to be members of a “group” with respect to the common stock of the
Company, $0.01 par value per share (the “Common Stock”), pursuant to Rule 13d-5
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); and

 

WHEREAS, the Company and the Investor Group have determined to come to an
agreement with respect to certain matters relating to the composition of the
Company’s Board of Directors (the “Board”), as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                  Board Composition.

 

(a)               Appointment and Nomination of New Independent Director. No
later than three (3) business days from the date of execution of this Agreement,
the Company shall take the necessary steps to cause the Board to appoint Alex
Spiro (the “New Independent Director”) to the Board to serve until the Company’s
2018 annual meeting of shareholders (the “2018 Annual Meeting”). The Company
agrees that the Board and all applicable committees thereof shall take all
necessary actions to nominate the New Independent Director for re-election to
the Board at the 2018 Annual Meeting.

 

(b)               Board Matters. Prior to the date of execution of this
Agreement, the New Independent Director has provided to the Board’s Corporate
Governance and Nominating Committee the completed directors’ and officers’
questionnaire (in the form customarily used for the Company’s independent or
non-management directors) completed by the New Independent Director and his
biographical information as would be required to be included in a proxy
statement filed by the Company with the SEC pursuant to the Exchange Act. The
Company agrees to (i) recommend, and reflect such recommendation in the
Company’s definitive proxy statement in connection with the 2018 Annual Meeting,
that the shareholders of the Company vote to re-elect the New Independent
Director as a director of the Company at the 2018 Annual Meeting for a term of
office expiring at the 2019 annual meeting of the shareholders of the Company
(the “2019 Annual Meeting”), and (ii) solicit, obtain proxies in favor of, and
otherwise support the election of the New Independent Director at the 2018
Annual Meeting, in a manner no

 

 

 

less favorable than the manner in which the Company supports other nominees for
election at the 2018 Annual Meeting.

 

(c)               Replacement of New Independent Director. In the event that the
New Independent Director (or his replacement appointed pursuant to this Section
1(c)) is unable or unwilling to serve as a director of the Company (other than
on account of failure to be elected or reelected) during the Standstill Period,
the Investor Group shall have the right to propose a replacement for such
director (a “Replacement”) that (i) qualifies as “independent” pursuant to SEC
regulations and the listing standards of The Nasdaq Stock Market LLC (“NASDAQ”),
(ii) has, in the reasonable and good faith judgment of the Company, relevant
financial and business experience to serve on the Board, and (iii) is
independent of the Investor Group. Any Replacement must be approved by the
Company, such consent not to be unreasonably withheld. The Company shall appoint
any such Replacement who meets the foregoing criteria to the Board to replace
the New Independent Director, with such Replacement to serve as a director and
as a member of those Board committees on which the then New Independent Director
served, in each case, during the unexpired term, if any, of the New Independent
Director. Such Replacement shall thereafter be considered the New Independent
Director for all purposes of this Agreement.

 

(d)               Board Policies and Procedures. The Investor Group acknowledges
that the New Independent Director shall be required to comply with all policies,
processes, procedures, codes, rules, standards, and guidelines applicable, from
time to time, to members of the Board, including the Company’s Code of Conduct,
and policies on confidentiality, ethics, hedging and pledging of Company
securities, public disclosures, stock trading, and stock ownership (provided
that any amendment or revision of the foregoing shall not affect any rights of
the Investor Group provided in this Section 1), and the New Independent Director
and the Investor Group shall provide the Company with such information as is
reasonably requested by the Company concerning the New Independent Director
and/or the Investor Group as is required to be disclosed under applicable law or
stock exchange regulations, in each case as promptly as necessary to enable the
timely filing of the Company’s proxy statement and other periodic reports with
the SEC.

 

(e)               Rights and Benefits of the New Independent Director. The
Company agrees that the New Independent Director shall receive (i) the same
benefits of director and officer insurance, and any indemnity and exculpation
arrangements available generally to the directors on the Board, (ii) the same
compensation for his service as a director as the compensation received by other
non-management directors on the Board, and (iii) such other benefits on the same
basis as all other non-management directors on the Board, including having the
Company (or its legal counsel) prepare and file with the SEC, at the Company’s
expense, any Forms 3, 4, and 5 under Section 16 of the Exchange Act that are
required to be filed by each director of the Company.

 

 2 

 

2.                  2018 Annual Meeting. The Investor Group agrees not to bring
any nominations, business, or proposals before or at the 2018 Annual Meeting and
agrees not to deliver to the Company or any representative thereof any advance
notices of nominations or shareholder proposals with respect to any meeting of
the Company’s shareholders during the Standstill Period.

 

3.                  Standstill.

 

(a)               Each Investor agrees that, from the date of this Agreement
until the expiration of the Standstill Period, without the prior written
authorization or invitation of the Board, neither it nor any of its Related
Persons will, and it will cause each of its Related Persons not to, directly or
indirectly, in any manner:

 

(i)                 publicly propose or publicly announce or otherwise publicly
disclose an intent to propose or enter into or agree to enter into, singly or
with any other person, directly or indirectly, (x) any form of business
combination or acquisition or other transaction relating to a material amount of
assets or securities of the Company or any of its subsidiaries, (y) any form of
restructuring, recapitalization, or similar transaction with respect to the
Company or any of its subsidiaries, or (z) any form of tender or exchange offer
for the Common Stock, whether or not such transaction involves a change of
control of the Company; provided, however, that this clause (i) shall not
preclude the tender by any Investor of any securities of the Company into any
tender or exchange offer not made, financed, or otherwise supported by the
Investor Group or any Affiliate or Associate thereof or preclude the ability of
any Investor to vote its shares of Common Stock for or against any transaction
involving the Company’s securities where the transaction is not proposed or
sponsored by any Investor or any Affiliate or Associate thereof;

 

(ii)              engage in any solicitation of proxies or written consents to
vote any voting securities of the Company, or conduct any non-binding referendum
with respect to any voting securities of the Company, or assist or participate
(other than by determining how to vote their own shares) in any other way,
directly or indirectly, in any solicitation of proxies or written consents with
respect to any voting securities of the Company, or otherwise become a
“participant” in a “solicitation,” as such terms are defined in Instruction 3 of
Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A, respectively, under the
Exchange Act, to vote any securities of the Company in opposition to any
recommendation or proposal of the Board;

 

(iii)            acquire, offer, or propose to acquire, or agree to acquire,
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a partnership, limited
partnership, syndicate, or other group (including any group of persons that
would be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or

 

 3 

 

hedging transactions or otherwise, any additional securities of the Company or
any rights decoupled from the underlying securities of the Company, to the
extent that the Investor Group’s total beneficial ownership would exceed in the
aggregate (among all of the Investors and any Affiliate or Associate thereof)
9.9% of the Common Stock outstanding;

 

(iv)             Except in Rule 144 open-market broker-sale transactions where
the identity of the purchaser is not known and in underwritten widely-dispersed
public offerings, sell, offer, or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities held by the Investors to any
person or entity not (A) a party to this Agreement, (B) a member of the Board,
(C) an officer of the Company, or (D) an Affiliate or Associate of the Investors
(any person or entity not set forth in clauses (A)-(D) shall be referred to as a
“Third Party”) that would knowingly result in such Third Party, together with
its Affiliates and Associates, owning, controlling or otherwise having any,
beneficial, economic or other ownership interest representing in the aggregate
in excess of 5% of the shares of Common Stock outstanding at such time;

 

(v)               engage in any short sale with respect to any security (other
than a broad-based market basket or index) that includes, relates to, or derives
any significant part of its value from a decline in the market price or value of
the securities of the Company;

 

(vi)             except as otherwise set forth in this Agreement, take any
action in support of or make any proposal or request that constitutes: (A)
controlling, changing, or influencing the Board or management of the Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board, (B) any material change in the capitalization,
stock repurchase programs and practices, or dividend policy of the Company, (C)
any other material change in the Company’s management, business, or corporate
structure, (D) seeking to have the Company waive or make amendments or
modifications to the Company’s Amended and Restated Articles of Incorporation or
Bylaws, or other actions that may impede or facilitate the acquisition of
control of the Company by any person, (E) causing a class of securities of the
Company to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange; or (F) causing a class of securities of the Company to
become eligible for termination of registration pursuant to Section 12(g)(4) of
the Exchange Act;

 

(vii)          call or seek to call, or request the call of, alone or in concert
with others, any meeting of shareholders, whether or not such a meeting is
permitted by the Company’s Amended and Restated Articles of Incorporation or
Bylaws, including a “town hall meeting”;

 

 4 

 

(viii)        publicly seek, alone or in concert with others, representation on
the Board, except as expressly permitted by this Agreement;

 

(ix)             initiate, encourage or in any “vote no,” “withhold,” or similar
campaign;

 

(x)               deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock (other than any such voting trust, arrangement, or agreement solely
among the members of the Investor Group that is otherwise in accordance with
this Agreement);

 

(xi)             seek, or knowingly encourage any person, to submit nominations
in furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek or knowingly encourage any action
with respect to the election or removal of any directors of the Company or with
respect to the submission of any shareholder proposals (including any submission
of shareholder proposals pursuant to Rule 14a-8 under the Exchange Act);

 

(xii)          form, join, or in any other way participate in any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to the
Common Stock (other than the Investor Group);

 

(xiii)        demand a copy of the Company’s list of shareholders or its other
books and records, whether pursuant to the Minnesota Business Corporation Act
(the “MBCA”) or pursuant to any other statutory right;

 

(xiv)         commence, encourage, or support any derivative action in the name
of the Company, or any class action against the Company or any of its officers
or directors in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement; provided, however, that for the
avoidance of doubt, the foregoing shall not prevent any of the Investor Group
from (A) bringing litigation to enforce the provisions of this Agreement, (B)
making counterclaims with respect to any proceeding initiated by, or on behalf
of, the Company against an Investor, (C) bringing bona fide commercial disputes
that do not relate to the subject matter of this Agreement or the topics covered
in any correspondence between the Company and the Investor Group prior to the
date hereof, or (D) exercising statutory dissenter’s, appraisal, or similar
rights under the MBCA; provided, further, that the foregoing shall also not
prevent the Investors from responding to or complying with a validly issued
legal process in connection with litigation that it did not initiate, invite,
facilitate or encourage, except as otherwise permitted in this Section
(3)(a)(xiv);

 

(xv)           disclose publicly or privately in a manner that could reasonably
be expected to become public any intent, purpose, plan, or proposal with respect
to

 

 5 

 

the Board, the Company, its management, policies or affairs, any of its
securities or assets, or this Agreement that is inconsistent with the provisions
of this Agreement;

 

(xvi)         enter into any negotiations, agreements, or understandings with
any person or entity with respect to any of the foregoing, or advise, knowingly
assist, knowingly encourage, or knowingly seek to persuade any person or entity
to take any action or make any statement with respect to any of the foregoing,
or otherwise take or cause any action or make any statement inconsistent with
any of the foregoing;

 

(xvii)      make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

 

(xviii)    take any action challenging the validity or enforceability of any of
the provisions of this Section 3 or publicly disclose, or cause or facilitate
the public disclosure (including the filing of any document with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media, or securities analyst) of, any intent, purpose, plan, or proposal to
either (A) obtain any waiver or consent under, or any amendment of, any
provision of this Agreement, or (B) take any action challenging the validity or
enforceability of any provisions of this Section 3; or

 

(xix)         otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

 

(b)               Notwithstanding the foregoing, the provisions of this Section
3 shall not limit in any respect the actions of any director of the Company
(including the New Independent Director) in his or her capacity as such,
recognizing that such actions are subject to such director’s fiduciary duties to
the Company and its shareholders (it being understood and agreed that neither
the Investors nor any of their Affiliates or Associates shall seek to do
indirectly through the New Independent Director anything that would be
prohibited if done by any of the Investors or their Affiliates and Associates
directly).

 

(c)               The foregoing provisions of this Section 3 shall not be deemed
to prohibit the Investor Group or its directors, officers, partners, employees,
members, or agents, in each case acting in such capacity (“Investor Agents”),
from communicating privately regarding or privately advocating for or against
any of the matters described in this Section 3 with the Company’s directors or
officers, so long as such communications are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications
or requests.

 

(d)               As of the date of this Agreement, none of the Investors is
engaged in any discussions or negotiations with any person, and none of the
Investors has any

 

 6 

 

agreements, arrangements, or understandings, written or oral, formal or
informal, and whether or not legally enforceable, with any person concerning the
acquisition of economic ownership of any securities of the Company, and none of
the Investors has actual and non-public knowledge that any other shareholders of
the Company, including any shareholders that have a Schedule 13D currently on
file with the SEC with respect to the Company, have any present or future
intention of taking any actions that if taken by the Investors would violate any
of the terms of this Agreement. The Investors agree to refrain from taking any
actions during the Standstill Period to intentionally encourage other
shareholders of the Company or any other persons to engage in any of the actions
referred to in the previous sentence.

 

(e)               As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act; the terms “beneficial owner” and
“beneficial ownership” shall have the same meanings as set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act; the terms “economic owner” and
“economically own” shall have the same meanings as “beneficial owner” and
“beneficially own,” except that a person will also be deemed to economically own
and to be the economic owner of (i) all shares of Common Stock that such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional, and (ii) all shares of Common Stock
in which such person has any economic interest, including pursuant to a
cash-settled call option or other derivative security, contract, or instrument
in any way related to the price of shares of Common Stock; the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or other entity of any kind or nature;
and the term “Related Person” shall mean, as to any person, any Affiliates or
Associates of such person.

 

(f)                Notwithstanding anything contained in this Agreement to the
contrary, the provisions of Sections 1, 2, and 3 shall automatically terminate
upon (i) the announcement by the Company that it has entered into a definitive
agreement with respect to any merger, consolidation, acquisition, business
combination, sale of a division, sale of substantially all assets,
recapitalization, restructuring, liquidation, dissolution, or other similar
extraordinary transaction that would, if consummated, result in the acquisition
by any person or group of persons (other than any direct or indirect
subsidiaries of the Company) of more than 50% of the Common Stock; or (ii) the
commencement of any tender or exchange offer (by a person other than the
Investor Group) that, if consummated, would result in the acquisition by any
person or group of more than 50% of the Common Stock, where the Company files a
Schedule 14D-9 (or any amendment thereto), other than a “stop, look and listen”
communication by the Company pursuant to Rule 14d-9(f) promulgated under the
Exchange Act, that does not recommend that the Company’s shareholders reject
such tender or exchange offer.

 

 7 

 

(g)               For purposes of this Agreement, “Standstill Period” shall mean
the period commencing on the date of this Agreement and ending at 11:59 p.m.,
Eastern Time, on the date that is the earlier of (x) 30 calendar days prior to
the expiration of the advance-notice period for the submission by shareholders
of director nominations for consideration at the 2019 Annual Meeting (as set
forth in the advance-notice provisions of the Company’s Amended and Restated
Bylaws), (y) 100 calendar days prior to the first anniversary of the 2018 Annual
Meeting, or (z) upon 10 calendar days’ prior written notice delivered by any of
the Investor Group to the Company following a material breach of this Agreement
by the Company, including the Company’s failure to appoint or nominate the New
Independent Director and/or the Replacement in accordance with Section 1, in
each case, if such breach has not been cured within such notice period, provided
that any members of the Investor Group are not then in material breach of this
Agreement.

 

4.                  Expenses. Each of the Company and the Investors shall be
responsible for its own fees and expenses incurred in connection with the
negotiation, execution, and effectuation of this Agreement and the transactions
contemplated hereby, including attorneys’ fees incurred in connection with the
negotiation and execution of this Agreement and all other activities related to
the foregoing.

 

5.                  Representations and Warranties of the Company. The Company
represents and warrants to the Investors that (a) the Company has the corporate
power and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery, and performance of this Agreement
by the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment, or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event that with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration, or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding, or arrangement to which
the Company is a party or by which it is bound.

 

6.                  Representations and Warranties of the Investors. Each
Investor, on behalf of itself, severally represents and warrants to the Company
that (a) as of the date hereof, and other than shares of Common Stock, such
Investor does not own beneficially or of record any securities of the Company,
any direct or indirect rights or options to acquire such securities, or any
derivative securities or contracts or instruments in any way related to the
price of the Common Stock (other than a broad-based market basket or index), (b)
this Agreement has been duly and validly authorized, executed, and delivered by
such Investor, and constitutes a valid and binding obligation and agreement of
such Investor, enforceable against such Investor in

 

 8 

 

accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) such Investor has the authority to
execute this Agreement on behalf of itself and the applicable Investor
associated with that signatory’s name, and to bind such Investor to the terms
hereof, (d) each of the Investors shall use its commercially reasonable efforts
to cause its respective Affiliates and Associates to comply with the terms of
this Agreement, and (e) the execution, delivery, and performance of this
Agreement by such Investor does not and will not violate or conflict with (i)
any law, rule, regulation, order, judgment, or decree applicable to it, or (ii)
result in any breach or violation of or constitute a default (or an event that
with notice or lapse of time or both could become a default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration, or cancellation of, any organizational
document, agreement, contract, commitment, understanding, or arrangement to
which such member is a party or by which it is bound. The Investor Group
acknowledges the Shareholder Rights Plan (the “Rights Plan”) with Wells Fargo
Bank, N.A., a national banking association, and that under the Rights Plan, any
Investor must seek a waiver from the Company under the Rights Plan prior to
acquiring beneficial ownership of 4.99% or more of the Common Stock outstanding,
subject to certain exceptions under the Rights Plan.

 

7.                  Mutual Non-Disparagement.

 

(a)               Each Investor agrees that, until the earlier of (i) the
expiration of the Standstill Period and (ii) any material breach of this
Agreement by the Company (provided that the Company shall have three business
days following written notice from such Investor of any material breach to
remedy such material breach if capable of remedy), neither it nor any of its
Affiliates or Associates will, and it will cause each of its Affiliates and
Associates not to, directly or indirectly, publicly make, express, transmit,
speak, write, or otherwise publicly state (or cause, further, assist, solicit,
encourage, support, or participate in any of the foregoing), any remark,
comment, message, information, declaration, communication, or other statement of
any kind, whether verbal or in writing, that might reasonably be construed to be
derogatory or critical of, or negative toward, the Company or any of its
directors, officers, Affiliates, Associates, subsidiaries, employees, agents, or
representatives (collectively, the “Company Representatives”), or that reveals,
discloses, incorporates, is based upon, discusses, includes, or otherwise
involves any confidential or proprietary information of the Company or its
subsidiaries or Affiliates or Associates, or to malign, harm, disparage, defame,
or damage the reputation or good name of the Company, its business or any of the
Company Representatives.

 

(b)               The Company hereby agrees that, until the earlier of (i) the
expiration of the Standstill Period and (ii) any material breach of this
Agreement by an Investor (provided that such Investor shall have three business
days following written notice from the Company of any material breach to remedy
such material breach if capable of remedy), neither it nor any of its Affiliates
will, and it will cause each of its Affiliates not

 

 9 

 

to, directly or indirectly, publicly make, express, transmit, speak, write, or
otherwise publicly state (or cause, further, assist, solicit, encourage,
support, or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication, or other statement of any kind, whether
verbal or in writing, that might reasonably be construed to be derogatory or
critical of, or negative toward, the Investors or their Affiliates or Associates
or any of the Investor Agents, or that reveals, discloses, incorporates, is
based upon, discusses, includes, or otherwise involves any confidential or
proprietary information of any Investor or its Affiliates or Associates, or to
malign, harm, disparage, defame, or damage the reputation or good name of any
Investor, its business or any of the Investor Agents.

 

(c)               Notwithstanding the foregoing, nothing in this Section 7 or
elsewhere in this Agreement shall prohibit any party from making any statement
or disclosure required under the federal securities laws or other applicable
laws; provided that such party must provide, to the extent legally permissible,
advance written notice to the other parties, and to the extent practicable, at
least two business days in advance, prior to making any such statement or
disclosure required under the federal securities laws or other applicable laws
that would otherwise be prohibited by the provisions of this Section 7, and
reasonably consider any comments of such other parties.

 

(d)               The limitations set forth in Sections 7(a) and 7(b) shall not
prevent any party from responding to any public statement made by the other
party of the nature described in Section 7(a) or 7(b) if such statement by the
other party was made in breach of this Agreement.

 

8.                  No Concession or Admission of Liability. This Agreement is
being entered into for the purpose of avoiding litigation, uncertainty,
controversy, and legal expense, constitutes a compromise and settlement entered
into by each party hereto, and shall not in any event constitute, be construed
or deemed a concession or admission of any liability or wrongdoing of any of the
parties.

 

9.                  Public Announcements. During the Standstill Period, neither
the Company nor any of the Investors shall issue any press release or make any
public announcement regarding this Agreement or the appointments contemplated
hereby or take any action that would require public disclosure thereof without
the prior written consent of the other party, except as required by law or the
rules of any stock exchange (and, in any event, each party will provide the
other party, prior to making any such public announcement or statement, a
reasonable opportunity to review and comment on such disclosure, to the extent
reasonably practicable under the circumstances, and each party will consider any
comments from the other in good faith) or with the prior written consent of the
other party, and otherwise in accordance with this Agreement.

 

10.              SEC Filings. No later than four business days following the
execution of this Agreement, the Company shall file a Current Report on Form 8-K
with the SEC reporting the entry into this Agreement and appending or
incorporating by reference this Agreement as an exhibit thereto. The Company
shall provide the Investor Group and its counsel a reasonable

 

 10 

 

opportunity to review and comment on the Form 8-K prior to such filing, which
comments shall be considered in good faith.

 

11.              Specific Performance. Each of the Investors, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other party hereto may occur in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to seek specific enforcement of, and injunctive or other
equitable relief to prevent any violation of, the terms hereof, and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity.

 

12.              Notice. Any notices, consents, determinations, waivers, or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated); or (iv) one business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers, and email addresses for such
communications shall be:

 

If to the Company:

 

EVINE Live Inc.

6740 Shady Oak Road

Eden Prairie, MN 55344

Fax No.: (952) 943-6119

Email:amfike@evine.com

Attention:Andrea Fike, SVP and General Counsel

 

With copies (which shall not constitute notice) to:

 

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South 7th Street

Minneapolis, MN 55402

Fax No.: (612) 766-1600

Email:jon.zimmerman@faegrebd.com

mike.stanchfield@faegrebd.com

Attention:Jonathan Zimmerman

Mike Stanchfield

 11 

 

 

If to any Investor:

 

Clinton Group, Inc.

510 Madison Avenue, 9th Floor

New York, NY 10022 Fax No.: (212) 377-4252

Email:geh@clinton.com

jad@clinton.com

Attention:George Hall, President

Joseph A. De Perio, Senior Portfolio Manager

 

13.              Governing Law. This Agreement shall be governed in all
respects, including validity, interpretation, and effect, by, and construed in
accordance with, the laws of the State of New York, executed and to be performed
wholly within the State of New York, except with respect to matters related to
the voting of the Common Stock and corporate governance matters (including
fiduciary determinations) for which Minnesota law shall apply, in each case
without reference to the choice of law or conflict of law principles thereof or
of any other jurisdiction to the extent that such principles would require or
permit the application of the laws of another jurisdiction.

 

14.              Jurisdiction. Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of federal or state courts of the State of
New York in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not bring
any action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the federal or state courts of the State of
New York, and each of the parties irrevocably waives the right to trial by jury,
(c) agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms by way of equitable relief, and
(d) irrevocably consents to service of process by first-class certified mail,
return-receipt requested, postage prepaid, to the address of such party’s
principal place of business or as otherwise provided by applicable law. Each of
the parties hereto irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim, or otherwise, in any action, suit, or other
legal proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment before judgment, attachment in aid of execution of
judgment, execution of judgment, or otherwise), and (c) to the fullest extent
permitted by applicable law, that (i) such action, suit or other legal
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such action, suit, or other legal proceeding is improper, or (iii) this
agreement, or the subject matter hereof, may not be enforced in or by such
court.

 

 12 

 

15.              Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
15.

 

16.              Representative. Each Investor hereby irrevocably appoints
Joseph A. De Perio as its attorney-in-fact and representative (the “Investor
Group Representative”), in such Investor’s place and stead, to do any and all
things and to execute any and all documents and give and receive any and all
notices or instructions in connection with this Agreement and the transactions
contemplated hereby. The Company shall be entitled to rely, as being binding on
each Investor, upon any action taken by the Investor Group Representative or
upon any document, notice, instruction, or other writing given or executed by
the Investor Group Representative.

 

17.              Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, and representations, whether oral or written, of the parties
with respect to the subject matter hereof. There are no restrictions,
agreements, promises, representations, warranties, covenants, or undertakings,
oral or written, between the parties other than those expressly set forth
herein.

 

18.              Headings. The section headings contained in this Agreement are
for reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

 

19.              Waiver. No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power,
or remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power, or remedy.

 

20.              Remedies. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law or equity.

 

21.              Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each party acknowledges that it has received adequate information to
enter into this Agreement, that it

 

 13 

 

has had adequate opportunity to make whatever investigation or inquiry it may
deem necessary or desirable in connection with the subject matter of this
Agreement prior to the execution hereof, and that it has not relied on any
promise, representation, or warranty, express or implied, not contained in this
Agreement. Each of the parties hereto acknowledges that it has been represented
by counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed the same with the advice
of said independent counsel. Each party cooperated and participated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this Agreement shall be decided without
regards to events of drafting or preparation. Further, any rule of law or any
legal decision that would provide any party with a defense to the enforcement of
the terms of this Agreement against such party shall have no application and is
expressly waived. The provisions of this Agreement shall be interpreted in a
reasonable manner to effect the intent of the parties.

 

22.              Construction. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes,” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein,” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement. The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule, or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule, or statute as from time to
time amended, modified, or supplemented.

 

23.              Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable. The parties further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the purposes of such invalid or
unenforceable provision.

 

24.              Amendment. This Agreement may be modified, amended, or
otherwise changed only in a writing signed by all of the parties hereto, or in
the case of the Investors, the Investor Group Representative, or their
respective successors or assigns.

 

 14 

 

25.              Successors and Assigns. The terms and conditions of this
Agreement shall be binding upon and be enforceable by the parties hereto and the
respective successors, heirs, executors, legal representatives, and permitted
assigns of the parties, and inure to the benefit of any successor, heir,
executor, legal representative, or permitted assign of any of the parties;
provided, however, that no party may assign this Agreement or any rights or
obligations hereunder without, with respect to any Investor, the express prior
written consent of the Company (with such consent specifically authorized in a
written resolution adopted and approved by the unanimous vote of the entire
membership of the Board), and with respect to the Company, the prior written
consent of the Investor Group Representative.

 

26.              No Third-Party Beneficiaries. The representations, warranties,
and agreements of the parties contained herein are intended solely for the
benefit of the party to whom such representations, warranties, or agreements are
made, and shall confer no rights, benefits, remedies, obligations, or
liabilities hereunder, whether legal or equitable, in any other person or
entity, and no other person or entity shall be entitled to rely thereon.

 

27.              Counterparts; Facsimile / PDF Signatures. This Agreement and
any amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each party hereto shall have received a counterpart hereof signed by the other
parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE FOLLOWS]

 

 15 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above written.

 



EVINE LIVE INC.               By: /s/ Robert Rosenblatt   Name: Robert
Rosenblatt   Title: Chief Executive Officer               CLINTON GROUP, INC.  
            By: /s/ George Hall   Name: George Hall   Title: President  

 

 

 